DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 10-13 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim is directed to an ammunition cartridge and claims are directed to details of the firearm that are not being claimed.  For the purposes of examination, these claims will be interpreted that the ammunition cartridge is capable of being used with a firearm having the identified features.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylinder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2002/0134273 by Mihaylov et al (Mihaylov).
Regarding claim 1, Mihaylov discloses an ammunition cartridge (See Figures, clearly illustrated) comprising: a case (See at least Figure 1-A) having a sidewall with an interior surface defining a projectile receptacle along a bore axis and having a forward open case mouth (30A, See at least Figure 1-A, clearly illustrated); a projectile (See at least Figure 1-B, clearly illustrated) having an exterior sidewall closely received in the projectile receptacle and defining a rotational axis (See Figures, clearly illustrated); a propellant receptacle defined by the case (30C, See at least Figure 1-A, clearly illustrated) and having a passage communicating with the projectile receptacle (See Figures, clearly illustrated); the projectile exterior sidewall being non-circular in cross section across the rotational axis (See Figures, clearly illustrated); and the case sidewall interior surface having a rotational engagement feature configured to rotationally engage the non-circular projectile exterior sidewall (See at least Abstract and at least Paragraphs 0022, 0036, 0080, and 0083).
Regarding claim 2, Mihaylov further discloses wherein the projectile is slidably received in the projectile receptacle for propulsion from the forward open case mouth (See Figures, clearly illustrated).
Regarding claim 3, Mihaylov further discloses wherein at least one of the projectile and the sidewall interior surface has a helical surface feature, such that spin is imparted to the projectile upon propulsion from the case (See Figures, clearly illustrated).
Regarding claim 4, Mihaylov further discloses wherein at least one of the projectile and the sidewall interior surface has a twist shape (See Figures, clearly illustrated).
Regarding claim 5, Mihaylov further discloses wherein the projectile and the sidewall interior surface have polygonal cross-sectional profiles (See Figures, clearly illustrated).
Regarding claim 6, Mihaylov further discloses wherein the projectile and the sidewall interior surface have the same shape and define a consistent limited gap therebetween (See Figures, clearly illustrated).
Regarding claim 7, Mihaylov further discloses wherein the projectile has a first detent feature, and the sidewall interior surface including a second detent feature configured to retain the projectile in the case in response to limited extraction forces, and to enable expulsion of the projectile from the case in response to discharge of the propellant (See Figures, clearly illustrated, understood that for the projectile to function as indicated, there would be some interaction between the projectile and the casing to hold the projectile in position until sufficient pressure is obtained to launch the projectile).
Regarding claim 8, Mihaylov further discloses wherein at least one of the first and second detent features includes a plurality of elements arranged in a circle (See Figures, clearly illustrated).
Regarding claim 9, Mihaylov further discloses wherein the first detent feature is relatively proximate to a rear end of the projectile (See Figures, clearly illustrated).
Regarding claim 10, Mihaylov further discloses including a barrel defining a chamber configured to closely receive the case, and having a barrel bore forward of the chamber, the barrel bore having a diameter greater than a circumscribing diameter of the projectile such that the projectile does not contact the barrel upon discharge (Element 20, See Figures, clearly illustrated, denoted as being a smooth bore barrel).
Regarding claim 11, Mihaylov further discloses wherein the barrel has a cylindrical bore surface (See Figures, clearly illustrated and at least Paragraph 0077).
Regarding claim 12, Mihaylov further discloses wherein the barrel is unrifled (See Figures, clearly illustrated and at least Paragraph 0077).
Regarding claim 14, Mihaylov further discloses wherein the case has a cylindrical exterior sidewall configured to be closely received in a chamber (See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mihaylov in view of U.S. Patent 4,156,981 issued to Lusk (Lusk).
Regarding claim 13, Mihaylov does not disclose the specific characteristics of the firearm, only that the firearm has a smooth-bore barrel.
Lusk, a related prior art reference, discloses including a cylinder defining a rotation axis and defining a plurality of chambers arranged about the axis, each chamber configured to closely receive the case (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Mihaylov with the noted teachings of Lusk.  The suggestion/ motivation would have been to utilize an appropriate firearm to discharge the munitions disclosed by Mihaylov with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641